                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


OTIS MACK, III,

       Applicant,

v.                                                    CASE NO. 8:15-cv-676-T-23JSS

SECRETARY, Department of Corrections,

       Respondent.
                                                  /


                                          ORDER

       Otis Mack, III, applies for the writ of habeas corpus under 28 U.S.C. § 2254

(Doc. 1) and challenges the validity of his state convictions for first-degree murder

and burglary of an occupied dwelling, for which convictions Mack is imprisoned

for life. Numerous exhibits (“Respondent’s Exhibit __”) support the response.

(Doc. 12) The respondent admits the application’s timeliness. (Doc. 12, p. 5)

                                            FACTS1

       Mack and his co-defendant entered the seventy-four-year-old victim’s home

where they used duct tape to bind both her ankles and hands and to cover her mouth.

Mack and his co-defendant took from the victim’s home a computer; the victim’s

purse and jewelry; and some of the victim’s personal papers. Mack and the



       1
          This factual summary derives from Mack’s brief on direct appeal and testimony adduced at
trial. (Respondent’s Exhibits 4 and 5)
co-defendant left the scene in the victim’s car. The victim died as a result of the

attack. The medical examiner testified that the victim suffered from emphysema.

During the attack the victim sustained blunt force injuries and a broken rib. The

medical examiner opined that (1) lung disease, (2) a gag, and (3) a broken rib

collectively and fatally inhibited the victim’s breathing.

      Mack’s fingerprints were on both a roll of duct tape found in the victim’s home

and on a piece of duct tape from the victim’s mouth. Mack’s DNA was found (1) on

the victim’s bed sheet, (2) on a bruise on the victim’s arm, and (3) on fingernail

clippings from the victim. Mack and his co-defendant were arrested and charged

with first-degree murder and burglary of an occupied dwelling. After waiving his

Miranda rights, Mack confessed. A jury convicted Mack of both charges, and he

serves life imprisonment.

                              STANDARD OF REVIEW

      The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

governs this proceeding. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210 (11th

Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a highly

deferential standard for federal court review of a state court adjudication, states in

pertinent part:

             An application for a writ of habeas corpus on behalf of a person
             in custody pursuant to the judgment of a State court shall not be
             granted with respect to any claim that was adjudicated on the
             merits in State court proceedings unless the adjudication of the
             claim —


                                           -2-
                    (1) resulted in a decision that was contrary to, or
                    involved an unreasonable application of, clearly
                    established Federal law, as determined by the
                    Supreme Court of the United States; or

                    (2) resulted in a decision that was based on an
                    unreasonable determination of the facts in light of
                    the evidence presented in the State court
                    proceeding.

      In Williams v. Taylor, 529 U.S. 362, 412S13 (2000), the Supreme Court

interpreted this deferential standard:

             In sum, § 2254(d)(1) places a new constraint on the power of
             a federal habeas court to grant a state prisoner’s application for
             a writ of habeas corpus with respect to claims adjudicated on
             the merits in state court. Under § 2254(d)(1), the writ may issue
             only if one of the following two conditions is satisfied — the
             state-court adjudication resulted in a decision that (1) “was
             contrary to . . . clearly established Federal Law, as determined
             by the Supreme Court of the United States” or (2) “involved an
             unreasonable application of . . . clearly established Federal law,
             as determined by the Supreme Court of the United States.”
             Under the “contrary to” clause, a federal habeas court may
             grant the writ if the state court arrives at a conclusion opposite
             to that reached by this Court on a question of law or if the state
             court decides a case differently than this Court has on a set of
             materially indistinguishable facts. Under the “unreasonable
             application” clause, a federal habeas court may grant the writ if
             the state court identifies the correct governing legal principle
             from this Court’s decisions but unreasonably applies that
             principle to the facts of the prisoner’s case.

      “The focus . . . is on whether the state court’s application of clearly established

federal law is objectively unreasonable, . . . an unreasonable application is different

from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

obtaining habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so lacking in

                                            -3-
justification that there was an error well understood and comprehended in existing

law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

562 U. S. 86, 103 (2011). See White v. Woodall, 572 U. S. 415, 427 (2014) (“The

critical point is that relief is available under § 2254(d)(1)’s unreasonable-application

clause if, and only if, it is so obvious that a clearly established rule applies to a given

set of facts that there could be no ‘fairminded disagreement’ on the question . . . .”)

(citing Richter); Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (“And an

‘unreasonable application of’ those holdings must be objectively unreasonable, not

merely wrong; even clear error will not suffice.”) (citing Woodall, 134 S. Ct. at 1702).

Accord Brown v. Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective

reasonableness, not the correctness per se, of the state court decision that we are to

decide.”). The phrase “clearly established Federal law” encompasses only the

holdings of the United States Supreme Court “as of the time of the relevant state-

court decision.” Williams v. Taylor, 529 U.S. at 412.

       The purpose of federal review is not to re-try the state case. “The [AEDPA]

modified a federal habeas court’s role in reviewing state prisoner applications in

order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions

are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694. A

federal court must afford due deference to a state court’s decision. “AEDPA

prevents defendants — and federal courts — from using federal habeas corpus review

as a vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

                                            -4-
559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U. S. 170, 181 (2011)

(“This is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating

state-court rulings, which demands that state-court decisions be given the benefit of

the doubt’ . . . .”) (citations omitted).

       When the last state court to decide a federal claim explains its decision in a

reasoned opinion, a federal habeas court reviews the specific reasons as stated in the

opinion and defers to those reasons if they are reasonable. Wilson v. Sellers, 138 S. Ct.

1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific reasons

given by the state court and defers to those reasons if they are reasonable.”). When

the relevant state-court decision is not accompanied with reasons for the decision,

the federal court “should ‘look through’ the unexplained decision to the last related

state-court decision that does provide a relevant rationale [and] presume that the

unexplained decision adopted the same reasoning.” Wilson, 138 S. Ct. at 1192.

“The State may contest “the presumption by showing that the unexplained

affirmance relied or most likely did rely on different grounds than the lower state

court’s decision . . . . Wilson, 138 S. Ct. at 1192.

       In a per curiam decision without a written opinion the state appellate court

on direct appeal affirmed Mack’s convictions and sentences. (Respondent’s

Exhibit 7) Similarly, in another per curiam decision without a written opinion the

state appellate court affirmed the denial of Mack’s subsequent Rule 3.850 motion to

vacate. (Respondent’s Exhibit 12) The state appellate court’s per curiam affirmances

                                            -5-
warrant deference under Section 2254(d)(1) because “the summary nature of a state

court’s decision does not lessen the deference that it is due.” Wright v. Moore,

278 F.3d 1245, 1254 (11th Cir.), reh’g and reh’g en banc denied, 278 F.3d 1245 (2002),

cert. denied sub nom Wright v. Crosby, 538 U.S. 906 (2003). See also Richter, 562 U.S.

at 99 (“When a federal claim has been presented to a state court and the state court

has denied relief, it may be presumed that the state court adjudicated the claim on

the merits in the absence of any indication or state-law procedural principles to

the contrary.”), and Bishop v. Warden, 726 F. 3d 1243, 1255S56 (11th Cir. 2013)

(describing the difference between an “opinion” or “analysis” and a “decision” or

“ruling” and explaining that deference is accorded the state court’s “decision” or

“ruling” even absent an “opinion” or “analysis”).

      As Pinholster, 563 U.S. at 181–82, explains, review of the state court decision

is limited to the record that was before the state court:

             We now hold that review under § 2254(d)(1) is limited to the
             record that was before the state court that adjudicated the claim
             on the merits. Section 2254(d)(1) refers, in the past tense, to a
             state-court adjudication that “resulted in” a decision that was
             contrary to, or “involved” an unreasonable application of,
             established law. This backward-looking language requires an
             examination of the state-court decision at the time it was made.
             It follows that the record under review is limited to the record
             in existence at that same time, i.e., the record before the state
             court.

Mack bears the burden of overcoming by clear and convincing evidence a state

court’s fact determination. “[A] determination of a factual issue made by a State

court shall be presumed to be correct. The applicant shall have the burden of

                                           -6-
rebutting the presumption of correctness by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact

but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836

(11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of Mack’s

post-conviction claims warrants deference in this case. (Order Denying Motion for

Post-Conviction Relief, Respondent’s Exhibit 9)

                   INEFFECTIVE ASSISTANCE OF COUNSEL

      Mack claims ineffective assistance of counsel, a difficult claim to sustain.

“[T]he cases in which habeas petitioners can properly prevail on the ground of

ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains that

Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

counsel claim:

             The law regarding ineffective assistance of counsel claims is
             well settled and well documented. In Strickland v. Washington,
             466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
             Supreme Court set forth a two-part test for analyzing ineffective
             assistance of counsel claims. According to Strickland, first, the
             defendant must show that counsel’s performance was deficient.
             This requires showing that counsel made errors so serious that
             counsel was not functioning as the “counsel” guaranteed the
             defendant by the Sixth Amendment. Second, the defendant
             must show that the deficient performance prejudiced the
             defense. This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial whose
             result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.


                                            -7-
      Strickland requires proof of both deficient performance and consequent

prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

ineffective assistance claim . . . to address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its

two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

on the facts of the particular case, viewed as of the time of counsel’s conduct.” 466

U.S. at 690. Strickland requires that “in light of all the circumstances, the identified

acts or omissions were outside the wide range of professionally competent

assistance.” 466 U.S. at 690.

      Mack must demonstrate that counsel’s alleged error prejudiced the defense

because “[a]n error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” 466 U.S. at 691. To meet this burden, Mack must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” 466 U.S. at 694.



                                           -8-
      Strickland cautions that “strategic choices made after thorough investigation of

law and facts relevant to plausible options are virtually unchallengeable; and strategic

choices made after less than complete investigation are reasonable precisely to the

extent that reasonable professional judgments support the limitations on

investigation.” 466 U.S. at 691. Mack cannot meet his burden merely by showing

that the avenue chosen by counsel proved unsuccessful.

             The test has nothing to do with what the best lawyers would
             have done. Nor is the test even what most good lawyers would
             have done. We ask only whether some reasonable lawyer at the
             trial could have acted, in the circumstances, as defense counsel
             acted at trial . . . . We are not interested in grading lawyers’
             performances; we are interested in whether the adversarial
             process at trial, in fact, worked adequately.

White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v. United

States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial lawyers,

in every case, could have done something more or something different. So,

omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

Burger v. Kemp, 483 U.S. 776, 794 (1987)). The required extent of counsel’s

investigation was addressed recently in Hittson v. GDCP Warden, 759 F.3d 1210, 1267

(11th Cir. 2014), cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015):

             [W]e have explained that “no absolute duty exists to
             investigate particular facts or a certain line of defense.”
             Chandler, 218 F.3d at 1317. “[C]ounsel has a duty to make
             reasonable investigations or make a reasonable decision that
             makes particular investigations unnecessary.” Strickland,
             466 U.S. at 691, 104 S.Ct. at 2066 (emphasis added).

                                           -9-
              “[C]ounsel need not always investigate before pursuing or not
              pursuing a line of defense. Investigation (even a nonexhaustive,
              preliminary investigation) is not required for counsel reasonably
              to decline to investigate a line of defense thoroughly.” Chandler,
              218 F.3d at 1318. “In assessing the reasonableness of an
              attorney's investigation . . . a court must consider not only the
              quantum of evidence already known to counsel, but also
              whether the known evidence would lead a reasonable attorney
              to investigate further.” Wiggins, 539 U.S. at 527, 123 S.Ct.
              at 2538.

See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

to raise a frivolous claim).

       Under 28 U.S.C. § 2254(d) Mack must prove that the state court’s decision

was “(1) . . . contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States

or (2) . . . based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” Sustaining a claim of ineffective assistance

of counsel is very difficult because “[t]he standards created by Strickland and §

2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review is

‘doubly’ so.” Richter, 562 U.S. at 106. See also Pinholster, 563 U.S. at 202 (An

applicant must overcome this “‘doubly deferential’ standard of Strickland and the

AEDPA.”), Johnson v. Sec’y, Dep’t of Corr., 643 F.3d 907, 911 (11th Cir. 2011)

(“Double deference is doubly difficult for a petitioner to overcome, and it will be a

rare case in which an ineffective assistance of counsel claim that was denied on the

merits in state court is found to merit relief in a federal habeas proceeding.”), and

Pooler v. Sec’y, Dep’t of Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must

                                            - 10 -
view Pooler’s ineffective counsel claim — which is governed by the deferential

Strickland test — through the lens of AEDPA deference, the resulting standard of

review is “doubly deferential.”), cert. denied, 134 S. Ct. 191 (2013).

       In denying Mack’s motion for post-conviction relief, the state court

recognized that Strickland governs a claim of ineffective assistance of counsel.

(Order Denying Motion for Post-conviction Relief, Respondent’s Exhibit

9) Because the state court rejected the claims based on Strickland, Mack cannot

meet the “contrary to” test in Section 2254(d)(1). Mack instead must show that the

state court unreasonably applied Strickland or unreasonably determined the facts.

In determining “reasonableness,” a federal application for the writ of habeas corpus

authorizes determining only “whether the state habeas court was objectively

reasonable in its Strickland inquiry,” not an independent assessment of whether

counsel’s actions were reasonable. Putnam v. Head, 268 F.3d 1223, 1244, n.17 (11th

Cir. 2001), cert. denied, 537 U.S. 870 (2002). The presumption of correctness and the

highly deferential standard of review requires that the analysis of each claim begin

with the state court’s analysis.

Ground One

       Mack alleges that the trial court erred by not suppressing his confession to the

police. Mack claims that mild mental retardation prevented him from understanding

his rights when questioned by the police and that the prosecutor failed to establish at



                                           - 11 -
the suppression hearing that Mack voluntarily confessed. The state appellate court

rejected this ground in Mack’s direct appeal. (Respondent’s Exhibits 5 and 7)

      The trial court held a suppression hearing at which Detective Sam Levita,

Detective William Waldron, Dr. James McGovern, and Mack each testified. The

prosecutor introduced into evidence at the hearing a video of Mack’s interview at the

police station, a Miranda waiver form signed by Mack, and a transcript of the police

interview. After the hearing the trial judge in a written order (Respondent’s

Exhibit 2, August 29, 2009) denied the motion to suppress:

             Finding of Facts:

             ....

             3. Detectives Levita and Waldron were assigned the case.

             4. On 24 May 2008 Otis Mack and Marcos Herrara were
             arrested and brought to the Manatee County Sheriff’s office for
             questioning.

             5. Otis Mack was placed in an interrogation room. The room
             consisted of one table, one door, no windows and three chairs.
             A video and audio recording was made of all proceedings that
             occurred in the interrogation room. Apparently, an audio
             recording was made of the proceedings which occurred during
             a smoke break; however, this was not presented at the hearing.

             6. Mr. Mack is in the interview room for approximately five
             minutes when Detective Levita enters to change Mr. Mack’s
             cuffs from behind his back to the front. Detective Levita then
             exits the room.

             7. About ten minutes later Detective Levita brings Mr. Mack a
             soda.

             8. At the 16 minute mark Detective Waldron enters the room
             to further adjust Mr. Mack’s cuffs.

                                           - 12 -
9. At the 20 minute mark Detective Levita enters the room
with a leather folder in his hands. The folder has some type of
insignia reference the Rays. Mr. Mack comments on same and
a sports discussion ensues. In fact, the baseball discussion leads
to a debate about which team should win between the Pistons
and Detroit. Mr. Mack selects the opposite team.

10. Subsequent to the sports conversation, Detective Levita
reads Mr. Mack Miranda warnings from a paper. Detective
Levita places the Miranda form in a position allowing Mr Mack
to read along. Mr. Mack appears to read along. At one point
Detective Levita asks Mr. Mack if he can read and understand
English, to which Mr. Mack responds: “I understand English.”
Mr. Mack signs that he understands his rights and wishes to
waive same.

11. Detective Levita proceeds to ask Mr. Mack questions about
his age, who he lives with and family. Mr. Mack responds that
he is twenty, lives with his mother and grandmother and that
he has lost one sister to a shooting. Mr. Mack also provides
his social security number and information about his probation
status. While discussing his probation status, Mr. Mack tells
Detective Levita he doesn’t think he should even be on
probation or be required to attend counseling because he did
nothing wrong, but that he does to avoid problems with the
law. Finally, Mr. Mack provides some background concerning
Mr. Herrara coming to live in his home. Mr. Mack appears
calm and alert. Mr. Mack is not agitated, stuttering or sweating.

12. At the thirty minute point Detective Waldron enters the
room and joins the interview.

13. At this point, Detective Levita asks Mr. Mack what he was
doing on 21 May 2008 (Tuesday). Mr. Mack denies leaving his
home except for counseling sessions. In addition, Mr. Mack
denies knowing anyone in N.W. Bradenton, especially anyone
named Janice Fore.

14. At the forty-two minute mark Detective Levita informed
Mr. Mack that they are investigating a murder, to which Mr.
Mack asks: “What happened?”

15. Detective Waldron informs Mr. Mack that Mr. Herrara has
already completed a written statement. In addition, Detective


                              - 13 -
          Levita showed Mr. Mack a copy of the warrant for his arrest
          with no bond and informs him that his prints were found inside
          [the victim]’s home. Mr. Mack denies any knowledge of [the
          victim].

          16. Detective Levita left the room at the 48 minute mark but
          reentered it within a minute and begins to confront Mr. Mack
          with more evidence. Detective Levita indicates they have
          obtained: DNA, a video tape showing Mr. Mack with [the
          victim]’s vehicle and dumped items belonging to [the victim].
          Mr. Mack indicates his fingerprints were probably on the duct
          tape because Mr. Herrara got it from the Mack home.

          17. Despite the [d]etectives showing agitation and stating they
          know he is lying, Mr. Mack denied any knowledge about what
          could have happened in the Fore home until about the one hour
          mark.

          18. At 1:49:52 minute Mr. Mack is taken for a cigarette break.
          Mr. Mack is returned to the interview room at 3:50:52. Mr.
          Mack proceeds to make admissions.

          19. Dr. McGovern testified he first met Mr. Mack in
          2005,2 when he was ordered by the court to conduct a
          competency/sanity evaluation. In 2005, Dr. McGovern opted
          to administer a secondary intellectual measure to remove any
          “practice effect” created by the school system[’s] constant
          testing of Mr. Mack.

          20. Dr. McGovern again met Mr. Mack in 2006. During this
          evaluation, Dr. McGovern returned to using the Wechsler
          Intelligence test. The results obtained from 2005 and 2006 were
          comparable. Mr. Mack had an overall score of 77, placing him
          in the borderline range. Dr. McGovern also administered the
          Medical Sympton Validity Test that indicated Mr. Mack was
          putting forth satisfactory effort. In addition, Dr. McGovern
          administered a Street Skills Survival Questionnaire which
          placed Mr. Mack’s overall score at 69 or mentally retarded.
          Finally, in 2006 Dr. McGovern administered the Gudjonson
          Suggestibility Scale. Mr. Mack’s results indicated he was very
          susceptible to suggestibility especially in situations where he
          feels embarrassed or socially inferior. Dr. McGovern also

2
    Dr. McGovern evaluated Mack in 2005 and 2006 in a separate unrelated criminal case.

                                        - 14 -
testified that Otis Mack was of sufficient low intelligence that
he was at risk for acquiescing in a pressure situation. However,
Dr. McGovern also testified the tactics used by the [d]etectives
in this case were “non-abrasive” and he had no opinion about
whether Mr. Mack had voluntarily waived his Miranda [r]ights
on 24 May 2008.

21. Otis Mack testified at this hearing in an open courtroom.
Present in the courtroom were his two attorneys, the
prosecutor, the judge, four uniformed bailiffs and an audience
of over forty people. At no time did Mr. Mack appear to be
uncomfortable or exhibit problems responding to questions. In
fact, on at least one occasion, when the prosecutor was only
inches from him referencing the Miranda waiver he exhibited
no hesitation in asking that a question be repeated. When
questioned by his own attorney about each right contemplated
by Miranda, Mr. Mack accurately described them in turn. In
addition, the following exchange took place between Mr. Mack
and his attorney:

       Mr. Schaffer: Did you think you had to talk to
       the because they asked you questions?

       Mr. Mack: Yes.

       Mr. Schaffer: I mean if the police asked you
       questions, do you have to answer them?

       Mr. Mack: No, sir.

       Mr. Schaffer: You don’t? Did you have to when
       you were talking to the police that day?

       Mr. Mack: Yes, sir.

Conclusions of Law:

A. The Defense argues Mr. Mack’s statement should be
suppressed because it was not obtained after he voluntarily,
knowingly and intelligently waived his Miranda
[r]ights.




                              - 15 -
B. Conversely, the State argues they have presented substantial
competent evidence that Mr. Mack voluntarily, knowingly and
intelligently waived Miranda.

C. A Defendant may waive his Miranda rights “provided the
waiver is made voluntarily, knowingly and intelligently.[”]
Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct.
1602 (1966). To determine whether a Defendant validly waived
his right the State must establish by a preponderance of the
evidence that: (1) the relinquishment of the right was voluntary
in the sense that it was the product of free and deliberate choice
rather than intimidation, coercion or deception, and (2) the
waiver must have been done with the full awareness of both the
nature of the right being abandoned and the consequences of
the decision to abandon. Moran v. Burbine, 475 U.S. 412,
89 L. Ed. 2d 410, 106 S. Ct. 1135 ( 1986).

D. In conclusion, the Moran Court held: Only if the “totality of
the circumstances surrounding the interrogation reveal both an
uncoerced choice and the requisite level of comprehension may
a court properly conclude that the Miranda rights have been
waived.

....

F. In conducting an analysis of the first prong of Moran,
this Court is aware that “diminished capacity” may be a
factor along with improper police conduct in determining
voluntariness. Benitez v. State, 952 So. 2d 1275 (Fla. 2nd DCA
2007); State v. Stewart, 588 So. 2d 1063 (Fla. 3d DCA 1991 ).
In the case at bar, this court is unclear as to whether the
Defense is arguing that Mr. Mack’s borderline intelligence
coupled with his results on the Street Skills Survival
Questionnaire and Gudjonson Suggestibility Scale is evidence
of “diminished capacity;” however, in an abundance of caution
this court finds that it is not. In addition, there is no evidence
the [d]etectives cajoled, coerced, used trickery or any other
underhanded method in presenting the Miranda rights to Mr.
Mack on 24 May 2008.

G. In conducting an analysis as to the second prong of Moran,
the court finds that subnormal intelligence[,] though[] a factor[,]
it is not the sole factor. Mr. Mack both during the [d]etectives’
questioning and in-court testimony was calm and composed.

                              - 16 -
             While acknowledging Dr. McGovern’s warnings, this court
             saw no evidence that Mr. Mack appeared to have no [sic]
             difficulty answering questions about legal concepts whether
             they [were] posed by [d]etectives, his own [a]ttorney or the
             [p]rosecutor despite “social distance” and challenging words.
             He failed to show any pattern of acquiescing for almost two
             hours [of] questioning on 24 May 2008; nor did he appear to
             “fill gaps”' other than to provide possible alibi or plausible
             explanations as how fingerprint evidence could have been
             placed on the duct tape. Mr. Mack was twenty years old,
             and has had experience with the criminal justice system.
             Specifically, Mr. Mack has been evaluated, had court appointed
             attorneys and entered a negotiated plea resulting in probation.
             Mr. Mack’s conversation about his previous charges and
             probation indicates he understands that doing wrong ends with
             legal punishment. The questioning of Mr. Mack took place at
             the Manatee Sheriff’s office, but was “non-abrasive” and he
             was provided food, drink and a smoke break. Finally, the
             [d]etective did obtain a written waiver.

             H. Based on an evaluation of the entire videotaped statement;
             Mr. Mack’s in-court testimony, Dr. McGovern’s evaluations,
             warnings and opinions and all the other evidence; the Court
             finds the State has established by a preponderance of the
             evidence that Mr. Mack voluntarily, intelligently and
             knowingly waived Miranda.

      A two-part inquiry determines whether a defendant has knowingly and

voluntarily waived his rights under Miranda v. Arizona, 384 U.S. 436 (1966):

             First, the relinquishment of the right must have been voluntary
             in the sense that it was the product of a free and deliberate
             choice rather than intimidation, coercion, or deception. Second,
             the waiver must have been made with a full awareness of both
             the nature of the right being abandoned and the consequences
             of the decision to abandon it. Only if the “totality of the
             circumstances surrounding the interrogation” reveal both an
             uncoerced choice and the requisite level of comprehension may
             a court properly conclude that the Miranda rights have been
             waived.

Moran v. Burbine, 475 U.S. 412, 421 (1986).


                                          - 17 -
       The fact that a defendant suffers from a mental disability is not sufficient,

standing alone, to render involuntary a Miranda waiver. See United States v. Barbour,

70 F.3d 580, 585 (11th Cir. 1995), cert. denied, 517 U.S. 1147 (1996). While the

defendant’s mental capacity is a consideration in determining voluntariness, it is

“relevant only in establishing a setting in which actual coercion might have been

exerted to overcome the will of the suspect.” Procunier v. Atchley, 400 U.S. 446,

453–54 (1971). Colorado v. Connelly, 479 U.S. 157, 164 (1986), explains:

              The sole concern of the Fifth Amendment, on which
              Miranda was based, is governmental coercion. See United
              States v. Washington, 431 U.S. 181, 187, 97 S. Ct. 1814, 1818,
              52 L. Ed. 2d 238 (1977); Miranda, supra, 384 U.S. at 460, 86
              S. Ct., at 1620. Indeed, the Fifth Amendment privilege is not
              concerned “with moral and psychological pressures to confess
              emanating from sources other than official coercion.” Oregon v.
              Elstad, 470 U.S. 298, 305, 105 S. Ct. 1285, 1290, 84 L. Ed. 2d
              222 (1985). The voluntariness of a waiver of this privilege has
              always depended on the absence of police overreaching, not
              on “free choice” in any broader sense of the word. See Moran
              v. Burbine, 475 U.S., at 421, 106 S. Ct., at 1141 (“[T]he
              relinquishment of the right must have been voluntary in the
              sense that it was the product of a free and deliberate choice
              rather than intimidation, coercion or deception.... [T]he record
              is devoid of any suggestion that police resorted to physical or
              psychological pressure to elicit the statements”); Fare v. Michael
              C., 442 U.S. 707, 726–727, 99 S. Ct. 2560, 2572–2573,
              61 L. Ed. 2d 197 (1979) (The defendant was “not worn down
              by improper interrogation tactics or lengthy questioning or by
              trickery or deceit.... The officers did not intimidate or threaten
              respondent in any way. Their questioning was restrained and
              free from the abuses that so concerned the Court in Miranda.”).

See also Moore v. Dugger, 856 F.2d 129, 132 (11th Cir. 1988) (finding that a mental

deficiency, in the absence of police coercion, is not sufficient to establish



                                            - 18 -
involuntariness; the fact that the defendant was generally calm and responsive

during the interrogation, that he did not appear confused, and that he understood

the questions put to him established a valid waiver of Miranda rights, despite the

defendant’s low IQ); Dunkins v. Thigpen, 854 F.2d 394, 399 (11th Cir. 1988) (noting

that although “[m]ental illness is a factor to be considered by the trial court when

ruling on the validity of a waiver,” . . . [m]ental retardation does not by itself prevent

a defendant from voluntarily waiving his constitutional rights.”). The “essential

link” between an involuntary confession and a constitutional violation is police

coercion, not mental illness. Connelly, 479 U.S. at 165.

       Mack presents no evidence of police coercion. Detective Levita testified that,

at the time of the police interview, Mack did not appear to have suffered from any

mental disease or infirmity that would have prevented Mack from understanding his

Miranda rights. (Respondent’s Exhibit 3A, pp. 8, 19) Dr. James McGovern testified

that he could not offer an opinion on whether Mack voluntarily waived his rights in

this case. (Respondent’s Exhibit 2B, p. 15) During one of his interviews with Mack

in a 2005 unrelated criminal case, Dr. McGovern discussed with Mack his Miranda

rights. Dr. McGovern opined that Mack “adequately understood” Miranda at that

time. (Respondent’s Exhibit 3B, p. 21) Because he did not have any contact with

Mack after Mack’s arrest for the murder and burglary, Dr. McGovern did not “have

any information from [Mack] about the dynamics of his interview with Detectives

Levita and Waldron.” (Respondent’s Exhibit 3B, p. 22) Dr. McGovern did,

                                           - 19 -
however, listen to portions of the recordings of Mack’s interview with the detectives

and testified that he did not hear the detectives “becoming abrasive at any point.”

(Respondent’s Exhibit 3B, p. 28)

      When questioned by the prosecutor at the suppression hearing about the

written Miranda waiver form, Mack testified both that Detective Levita read to him

each of the rights while showing Mack the waiver form and that that was not the first

occasion on which a police officer had read those rights to him. (Respondent’s

Exhibit 3B, pp. 38–39) The prosecutor reviewed with Mack the waiver form Mack

executed in his 2005 Bradenton criminal case. (Respondent’s Exhibit 3B, pp. 39–41)

Mack acknowledged both that he told the Bradenton police that he understood his

rights when the Miranda form was read to him in the previous case and that he told

Detective Levita that he understood those same rights when Detective Levita read

the Miranda form to him after his arrest for the murder and burglary charges. When

asked if he had to answer questions from the police after signing the forms, Mack

answered, “[Y]es, sir.” (Respondent’s Exhibit 3B, p. 48) Detective Levita testified

that Mack was provided food and drink and was afforded a smoking break

approximately one hour into the interview. (Respondent’s Exhibit 3A, pp. 11–13,

23–24)

      Mack presents no evidence to rebut the state post-conviction court’s

conclusion that “there is no evidence the [d]etectives cajoled, used trickery or any

other underhanded method in presenting the Miranda rights to Mr. Mack.” Although

                                         - 20 -
he claims a “lack of understanding as to his rights” and that his “understanding of

what was occurring [during the police interview] was clearly at issue,” Mack does not

specify what right he did not understand. Mack shows neither (1) that the detectives

coerced him into executing a Miranda waiver, (2) that the detectives observed but

ignored any outward sign of a mental defect, or (3) that the detectives exploited any

such defect. Accordingly, Mack fails to show that his Miranda waiver was

involuntary.

       Mack also fails to show that his waiver was not knowing or intelligent.

“When determining whether a waiver was competently made, courts consider mental

health as part of the totality of the circumstances.” United States v. Richardson, 732 F.

App’x 822, 827 (11th Cir. 2018) (citing Miller v. Dugger, 838 F.2d 1530, 1539 (11th

Cir. 1988)).3 Mack does not dispute that Detective Levita read to him the written

waiver form and that he understood each right included in the waiver. Mack then

executed the written waiver form and cooperated with the detectives during the

interrogation. According to Detective Levita, Mack at no time exhibited any

observable sign that he did not understand the warnings or that he was under the

influence of drugs. (Respondent’s Exhibit 3A, transcript of August 6, 2009,

suppression hearing, pp. 7–8, 18–19) Mack was not a minor at the time of the

interview, he did not have trouble understanding English, and he had previous


       3
         “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. Rule 36-2.

                                              - 21 -
experience in the criminal justice system. Although Dr. McGovern testified that

when he examined Mack in the fall of 2005 and in August of 2006 in a separate

unrelated criminal case — nearly two years before the May 2008 murder — Mack

“was of subnormal intelligence” and susceptible to suggestibility, Dr. McGovern

could not “offer any opinion as to whether or not Otis Mack voluntarily waived his

rights in this particular case.” (Respondent’s Exhibit 3B, transcript of August 25,

2009, suppression hearing, p. 15) Dr. McGovern further testified that during his

earlier evaluation he discussed Miranda rights with Mack and that Mack understood

those rights.4 Dr. McGovern’s assessment neither establishes that Mack was


       4
        Dr. McGovern testified on cross-examination at the suppression hearing as follows
(Respondent’s Exhibit 3B, transcript of August 25, 2009, hearing, pp. 21–22):

               Q: You also discussed with him some of the Miranda concepts?

               A: I did.

               Q: And he was able to recite and explain that one has the right to
               remain silent and that anything they say can be used against them in
               court?

               A: My opinion was that, yes, he adequately understood the Miranda
               at the time, although I don’t believe . . . I can’t recall that he actually
               recited it as well as you did.

               Q: He understood that the Miranda warning advises someone of a
               right to an attorney?

               A: Correct.

               Q: Now, you did have to explain to him that indigent defendants are
               offered legal services at no charge?

               A: Correct.

                                                                                             (continued...)

                                                  - 22 -
incapable of knowingly and intelligently waiving his rights nor concludes that Mack

did not understand his Miranda rights. Mack provides no specific reason for why any

alleged intellectual disability rendered his waiver invalid. Consequently, Mack

demonstrates neither that he was incapable of understanding the nature of his

Miranda rights nor that his waiver was not knowing and intelligent. Mack fails to

meet his burden of proving that the state court unreasonably applied controlling

Supreme Court precedent or unreasonably determined the facts in rejecting his

ground challenging the trial court’s denial of his motion to suppress.

Ground Two

       Mack contends that his trial counsel rendered ineffective assistance by not

submitting to the jury evidence of Mack’s “mental illness and defect,” which

allegedly would have shown that Mack lacked the intent to commit burglary. Mack



4
(...continued)
                 Q: But once you explained this to him, he appeared to understand it
                 and he retained that knowledge throughout the session?

                 A: Yes.

                 ....

                 Q: In the case currently before the Court in which he’s accused of
                 felony murder, you did not have any contact with Mr. Mack?

                 A: Correct.

                 Q: As a consequence of that, you do not have any information from
                 him about the dynamics of his interview with Detectives Levita and
                 Waldron?

                 A: Also correct.

                                                 - 23 -
argues that “[t]he evidence of the mental illness was needed to establish the duress

theory of defense which would have negated the elements needed to establish the

felony murder offense.” (Doc. 1, p. 5) The respondent opposes this ground as

procedurally defaulted because Mack did not raise the ground in the state court.

Mack admits that he did not present this ground to the state court but asserts

entitlement to a merits review under Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino

v. Thaler, 569 U.S. 413 (2013), because “the state of Florida failed to provide counsel

for [his] initial tier post-conviction motion forcing [him] to file pro se and

inadvertently omit this substantial claim.” (Doc. 1, p. 10) The respondent contends

(1) that Martinez does not apply and (2) even if Martinez applies, Mack is not entitled

to relief because the ground of ineffective assistance of trial counsel is not

“substantial.” As a result, the respondent claims that Mack’s failure to overcome the

procedural default precludes federal review.

       An applicant must present each claim to a state court before raising the claim

in federal court. “[E]xhaustion of state remedies requires that petitioners ‘fairly

presen[t]’ federal claims to the state courts in order to give the State the ‘opportunity

to pass upon and correct’ alleged violations of its prisoners’ federal rights.” Duncan v.

Henry, 513 U.S. 364, 365 (1995), Picard v. Connor, 404 U.S. 270, 275 (1971). Accord

Rose v. Lundy, 455 U.S. 509, 518S19 (1982) (“A rigorously enforced total exhaustion

rule will encourage state prisoners to seek full relief first from the state courts, thus

giving those courts the first opportunity to review all claims of constitutional error.”),

                                           - 24 -
and Upshaw v. Singletary, 70 F.3d 576, 578 (11th Cir. 1995) (“[T]he applicant must

have fairly apprised the highest court of his state with the appropriate jurisdiction of

the federal rights which allegedly were violated.”).

      Mack did not present his ground of ineffective assistance of trial counsel to

the state court in his Rule 3.850 motion. Consequently, the ground is unexhausted.

State procedural rules preclude Mack from returning to state court to present the

ground in a second Rule 3.850, rendering the ground procedurally defaulted. Fla. R.

Crim. P. 3.850(k).

      “If the [applicant] has failed to exhaust state remedies that are no longer

available, that failure is a procedural default which will bar federal habeas relief,

unless either the cause and prejudice or the fundamental miscarriage of justice

exception is applicable.” Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir. 2001). To

establish cause for a procedural default, an applicant “must demonstrate that some

objective factor external to the defense impeded the effort to raise the claim properly

in state court.” Wright v. Hopper, 169 F.3d 695, 703 (11th Cir. 1999). To show

prejudice, an applicant must demonstrate not only that an error at the trial created

the possibility of prejudice but that the error worked to his actual and substantial

disadvantage and infected the entire trial with error of constitutional dimension.

United States v. Frady, 456 U.S. 152 (1982). In other words, an applicant must show

at least a reasonable probability of a different outcome. Henderson, 353 F.3d at 892.



                                          - 25 -
       Mack argues that he is entitled to a merits review of his ground of ineffective

assistance of trial counsel under Martinez and Trevino because the state

post-conviction court failed to appoint him counsel in his Rule 3.850 post-conviction

proceedings. Martinez holds that “inadequate assistance of counsel at initial-review

collateral proceedings may establish cause for a prisoner’s procedural default of a

claim of ineffective assistance at trial,” a holding that creates a narrow equitable

exception to Coleman v. Thompson, 501 U.S. 722 (1991).5 Trevino, 569 U.S. at 417,

extends Martinez to a case in which a state law technically permits a defendant to

raise on direct appeal an ineffective assistance of counsel claim but “[t]he structure

and design of the [state] system in actual operation . . . make[s] it ‘virtually

impossible’ for an ineffective assistance claim to be presented on direct review.”

Martinez applies in the limited circumstance when (1) a state requires a prisoner to

raise a claim of ineffective assistance of trial counsel in an initial-review collateral

proceeding, (2) the prisoner failed properly to raise the ineffective assistance of

counsel claim in his state initial-review collateral proceeding, (3) the prisoner did not

have collateral counsel or his counsel was ineffective,6 and (4) failing to excuse the

procedural default would result in the loss of a “substantial” claim of ineffective


       5
         Coleman, 501 U.S. at 753–54, holds that an attorney’s error in a post-conviction proceeding
does not qualify as cause to overcome a default.
       6
         Trevino, 133 S. Ct. at 1917, 1921, repeats the cause and prejudice standard explained
in Martinez by stating that a “prisoner may obtain federal habeas review of a defaulted claim by
showing cause for the default and prejudice from a violation of federal law” so long as “there was
no counsel or counsel was ineffective” in the initial-review collateral proceeding.

                                                - 26 -
assistance of trial counsel. A “substantial” claim is a claim that has “some merit.”

Martinez, 566 U.S. at 17.

       Mack fails to show that his ground of ineffective assistance of trial counsel is

“substantial.” The record confirms that counsel strategically chose to not call Dr.

McGovern to testify at trial about Mack’s mental defects.7 “The inquiry into whether

a lawyer has provided effective assistance is an objective one: a[n] [applicant] must

establish that no objectively competent lawyer would have taken the action that his

lawyer did take.” Van Poyck v. Fla. Dep’t of Corr., 290 F.3d 1318, 1322 (11th Cir.

2002). A habeas applicant must overcome a presumption that counsel’s challenged



       7
         Counsel advised the trial judge of his decision not to call Dr. McGovern (Respondent’s
Exhibit 9B, p. 882):

               THE COURT: My understanding is you’re not putting on Dr.
               McGovern?

               [COUNSEL]: No, we are not.

               THE COURT: So I’m going to do an inquiry of both those issues, so
               if you want to prepare and talk to Mr. Mack about the fact that you’re
               not putting Dr. McGovern on.

               [COUNSEL]: That[,] I believe[,] is a tactical question and I made
               that decision.

               THE COURT: I understand, it still has to be his decision. I also have
               to know he’s comfortable with that decision, so if you would please
               talk to him about that, so I know that discussion has taken place. If
               you refuse to, that’s fine, I’ll ask him about that . . . .

               [COUNSEL]: Judge, I think it’s fairly clear that that’s a tactical
               decision that is up to me. And I’ve made that decision.

        Mack confirmed that he had discussed the “strategy decision” with counsel and understood
that Dr. McGovern would not testify. (Respondent’s Exhibit 9B, p. 886)

                                                - 27 -
conduct was a matter of strategy. Strickland, 466 U.S. at 689; United States v. Perry,

908 F.2d 56, 59 (6th Cir. 1990). Mack cannot meet his burden of satisfying

Strickland’s requirements merely by showing that the avenue chosen by counsel

proved unsuccessful. See e.g., Minton v. Sec’y, Dep’t of Corr., 271 F. App’x 916, 918

(11th Cir. 2008) (“The Supreme Court has ‘declined to articulate specific guidelines

for appropriate attorney conduct and instead has emphasized that the proper measure

of attorney performance remains simply reasonableness under prevailing professional

norms.’”) (quoting Wiggins v. Smith, 539 U.S. 510, 521 (2003)), and Dingle v. Sec’y,

Dep’t of Corr., 480 F.3d 1092, 1099 (11th Cir. 2007) (“Even if counsel’s decision

appears to have been unwise in retrospect, the decision will be held to have been

ineffective assistance only if it was ‘so patently unreasonable that no competent

attorney would have chosen it.’”) (quoting Adams v. Wainwright, 709 F.2d 1443, 1445

(11th Cir. 1983)). A defendant’s disagreement with counsel’s tactics or strategy will

not support a claim of ineffective assistance of counsel. Waters v. Thomas, 46 F.3d

1506, 1512 (11th Cir. 1995) (en banc) (“[W]hich witnesses, if any, to call, and when to

call them, is the epitome of a strategic decision.”); Chandler, 218 F.3d at 1314 (finding

that counsel is not incompetent for performing in a particular way in a case as long as

the approach taken “might be considered sound trial strategy”).

      Mack fails to show that trial counsel’s strategic decision to not introduce

evidence of Mack’s mental defects was patently unreasonable. See Dingle, 480 F.3d

at 1099. Diminished mental capacity is inadmissible to disprove the specific intent or

                                          - 28 -
state of mind required for proof of a criminal offense. Nelson v. State, 43 So. 3d 20, 30

(Fla. 2010) (“Our precedent has firmly established the inadmissibility of evidence

relating to mental capacity absent an insanity plea.”); Chestnut v. State, 538 So. 2d

820 (Fla. 1989) (holding that “that evidence of abnormal mental condition not

constituting legal insanity is inadmissible for purposes of proving either that [the]

accused could not or did not entertain the specific intent or state or mind essential to

proof of the offense, in order to determine whether [the] crime charged, or lesser

degree thereof, was in fact committed.”). Because evidence of diminished mental

capacity is inadmissible to disprove specific intent or state of mind, Mack cannot

show that counsel’s decision to not present evidence of Mack’s alleged mental

deficiency resulted in prejudice. Absent a showing of prejudice, Strickland’s

requirements remain unsatisfied. Consequently, Mack cannot benefit from the

Martinez exception to overcome the default of his ground of ineffective assistance of

counsel because the ground is not “substantial.” See Hittson, 759 F.3d at 1271

(“Because Hittson has not alleged any facts to warrant a finding of Strickland

prejudice, his . . . claim is not ‘substantial.’”).

       Absent a showing of cause and prejudice, an applicant may obtain federal

habeas review of a procedurally defaulted claim only if review is necessary to correct

a fundamental miscarriage of justice. Edwards v. Carpenter, 529 U.S. 446, 451 (2000);

Murray v. Carrier, 477 U.S. 478, 495 96 (1986). A fundamental miscarriage of justice

occurs if a constitutional violation has probably resulted in the conviction of someone

                                             - 29 -
who is “actually innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995); Johnson v.

Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001). To meet the “fundamental

miscarriage of justice” exception, Mack must show constitutional error coupled with

“new reliable evidence — whether . . . exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence — that was not presented at trial.”

Schlup, 513 U.S. at 324.

      Mack cannot meet the “fundamental miscarriage of justice” exception because

he presents no “new reliable evidence” that he is actually innocent. Schlup, 513 U.S.

at 327. Because Mack satisfies neither the cause and prejudice exception nor the

fundamental miscarriage of justice exception to procedural default, ground two is

procedurally barred from federal review.

Ground Three

      Mack contends that the trial court violated his constitutional rights to a

fair trial and due process by denying his motion for judgment of acquittal on the

burglary charge. He argues that the prosecutor “only made a showing that [Mack]

accompanied his co-defendant into the dwelling” and failed to prove that Mack

intended “to enter the dwelling and commit a crime therein.” (Doc. 1, p. 8)

      Mack admits in the federal application that he did not exhaust this ground in

the state court because “[c]ounsel on [d]irect appeal did not raise the issue.” (Doc. 1,

p. 8) State procedural rules preclude Mack from returning to state court to present

his federal ground in a second direct appeal. Mack’s failure to properly exhaust his

                                           - 30 -
federal ground in the state court results in a procedural default. To the extent that

Mack alleges the ineffective assistance of his appellate counsel caused the default of

his trial court error claim, he cannot overcome the default because he did not exhaust

the ineffective assistance of appellate counsel claim in his state habeas petition.

(Respondent’s Exhibit 17) See Butts v. GDCP Warden, 850 F.3d 1201, 1214–15 (11th

Cir. 2017) (“An ineffective assistance of appellate counsel claim may, “if both

exhausted and not procedurally defaulted, . . . constitute cause” to excuse procedural

default.”). See also Edwards v. Carpenter, 529 U.S. 446, 450–51 (2000) (concluding that

a federal habeas court is barred from considering a procedurally defaulted ineffective

assistance of counsel claim as cause for procedural default of another claim); Hill v.

Jones, 81 F.3d 1015, 1029-31 (11th Cir. 1996) (noting that the Supreme Court’s

jurisprudence on procedural default dictates that a procedurally defaulted claim of

ineffective assistance of counsel cannot serve as cause to excuse the default of a

second claim of ineffective assistance of counsel). Consequently, any alleged

ineffective assistance by appellate counsel cannot serve as cause to overcome the

default of Mack’s ground of trial court error.

       Mack likewise cannot benefit from Martinez because Martinez is limited to an

attorney’s error in initial review collateral proceedings. 566 U.S. at 16. See Lambrix

v. Sec’y, Fla. Dep’t of Corr., 756 F.3d 1246, 1260 (11th Cir. 2014) (“Importantly, the

Martinez rule is expressly limited to attorney errors in initial-review collateral

proceedings.”); Gore v. Crews, 720 F.3d 811, 816 (11th Cir. 2013) (“By its own

                                           - 31 -
emphatic terms, the Supreme Court’s decision in Martinez is limited to claims of

ineffective assistance of trial counsel that are otherwise procedurally barred due to

the ineffective assistance of post-conviction counsel.”). The ineffective assistance of

appellate counsel provides no cause for Mack’s failure to exhaust his ground of trial

court error. Accordingly, Mack fails to establish cause and prejudice to overcome the

procedural default of ground three.

      Mack cannot meet the “fundamental miscarriage of justice” exception because

he presents no “new reliable evidence” that he is actually innocent. Schlup, 513 U.S.

at 327. Because Mack satisfies neither exception to procedural default, ground three

is procedurally barred from federal review.

      Accordingly, Mack’s application for the writ of habeas corpus (Doc. 1) is

DENIED. The clerk must enter a judgment against Mack and close this case.

                         DENIAL OF BOTH A
                   CERTIFICATE OF APPEALABILITY
                AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Mack is not entitled to a certificate of appealability (“COA”). A prisoner

seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court must first

issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant has

made a substantial showing of the denial of a constitutional right.” To merit a COA,

Mack must show that reasonable jurists would find debatable both (1) the merits of

the underlying claims and (2) the procedural issues he seeks to raise. See 28 U.S.C.

                                          - 32 -
§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan, 279 F.3d

926, 935 (11th Cir. 2001). Because he fails to show that reasonable jurists would

debate either the merits of the claims or the procedural issues, Mack is entitled to

neither a certificate of appealability nor an appeal in forma pauperis.

       Accordingly, a certificate of appealability is DENIED. Leave to appeal in

forma pauperis is DENIED. Mack must obtain permission from the circuit court to

appeal in forma pauperis.

       ORDERED in Tampa, Florida, on March 8, 2019.




                                           - 33 -
